Citation Nr: 1041317	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left inguinal hernia.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1995 in the 
U.S. Coast Guard Reserves, from June 1995 to July 2002 in the 
U.S. Navy Reserves, and from July 2002 to July 2005 in the U.S. 
Army National Guard, including periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, in pertinent part, 
the Veteran's claims of service connection for degenerative joint 
disease of the L4-L5 interspace ("low back disability"), 
degenerative joint disease of the cervical spine ("neck 
disability"), bilateral inguinal hernias, and for hypertension.  
A Travel Board hearing was held at the RO in August 2010 before 
the undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left 
inguinal hernia and for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran injured his back and neck during a period of 
ACDUTRA with the Army National Guard (ANG) in February 2004.

3.  The competent medical evidence shows that the Veteran 
currently experiences low back and neck disabilities which may be 
attributed to his in-service injuries during a period of ACDUTRA 
with the ANG in February 2004.

4.  In testimony at his August 11, 2010, Travel Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran, through his service representative, requested withdrawal 
of his appeal with respect to the denial of his claims of service 
connection for a right inguinal hernia.


CONCLUSIONS OF LAW

1.  A low back disability was incurred during active service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 
(2010).

2.  A neck disability was incurred during active service.   
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 
(2010).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a right inguinal hernia.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for a low back disability and for a neck disability, 
which constitutes a complete grant of the Veteran's claims.  
Therefore, no discussion of VA's duty to notify or assist is 
necessary with respect to these claims.

The Veteran contends that he incurred a low back disability and a 
neck disability during active service.  He specifically contends 
that, while on ACDUTRA with his ANG unit in February 2004, he 
fell down and injured his low back and neck.  He testified that, 
although he began receiving treatment for both of these injuries 
following his ACUDTRA, he was ordered to discontinue treatment by 
his senior non-commissioned officer (NCO) because it became too 
expensive for his ANG unit.  He also contends that he continued 
to experience symptomatology from each of these disabilities 
continuously since service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection also may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for injury incurred or 
aggravated while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence supports 
granting the Veteran's claims of service connection for a low 
back disability and for a neck disability.  The Veteran has 
contended that he injured his low back and neck during a period 
of ACDUTRA in February 2004 with his ANG unit.  A review of the 
Veteran's available service treatment records, including a Line 
of Duty Investigation report dated in March 2004, shows that, 
during Operation Robin Sage between February 13-28, 2004, the 
Veteran reported sustaining a back injury while performing his 
military duties during this ACDUTRA.  He reported that he 
participated in exercises where he was required to transport 
injured servicemembers on his back and shoulders.  It was noted 
that the Veteran had received medical attention since the 
incident when he injured his back and neck but continued to 
experience discomfort.  These injuries were considered to have 
been incurred in the line of duty.  On outpatient treatment on 
February 17, 2004, the Veteran complained of bulging discs at L5 
and L6 and degenerative discs and L5 and L6 and increased back 
pain due to poor sleeping surface and physical exertion.  He 
stated that his low back pain had lasted for 3 days.  Objective 
examination showed tenderness to palpation in the L5-L6 region, 
no edema, ecchymosis, or neurological deficits, and a full active 
range of motion.  The assessment was bulging discs at L5-6 and 
degenerative discs at L5-6.  The Veteran also was treated for low 
back pain in July 2004.  

In October 2004, he reported that, around February 2004, he had 
been involved in strenuous physical activity (rucking, heavy 
lifting) and developed his current low back pain following this 
injury.  Physical examination showed normal posture, abnormal 
gait, normal straight leg raising, decreased sensation at L5, 
normal strength, decreased back extension to less than 15 degrees 
due to pain, and tenderness to palpation lateral and inferior to 
L4-5 facet.  X-rays showed minimal lumbar spondylosis.  The 
assessment included chronic low back pain and L4-5 facet pain.

A private magnetic resonance imaging (MRI) scan of the Veteran's 
cervical and lumbosacral spine in April 2005 showed disc 
herniation centrally at C4-5 producing compression on the cord at 
this level, some degenerative narrowing of the foramina 
bilaterally at C5-6 but no herniation or other significant 
abnormality, very mild degenerative changes at L4-5 with normal 
disc concavity but no herniation, and mild hypertrophic changes 
involving the facet joints at L4-5.

He was referred to Dr. Rodger, a private physician, for treatment 
of neck and back pain beginning in July 2005.  Dr. Rodger noted 
that the Veteran had symptoms in his neck and back that 
alternated in severity.  The Veteran's MRI's were reviewed and 
showed degenerative disc disease at multiple levels of the 
cervical spine and mild degenerative disc disease at L4-5 with 
associated degenerative spondylolisthesis and facet arthritis.  
The diagnoses were degenerative disc disease in the cervical 
spine with central disc herniation and lateral recess stenosis 
and degenerative disc disease and instability at L4-5.  

In an August 2007 statement, T.M.R. stated that he had served 
with the Veteran during Operation Robin Sage and it was apparent 
that the Veteran had injured his back because of the way he was 
moving.  Mr. R. stated that, during this training exercise, he 
and the Veteran had to perform some very strenuous activities, 
including carrying team members on their backs because they were 
pretending to be wounded.  

In January 2009, Dr. Rodger stated that the Veteran's x-rays 
showed multi-level degenerative disc disease in the mid-cervical 
spine and degenerative disc disease with grade I degenerative 
spondylolisthesis at L4-5.  Dr. Rodger also stated that the 
Veteran's arthritic changes in his lumbar spine appeared to have 
progressed since 2006.  

On private pain medicine consultation in July 2009, the Veteran 
complained of low back pain and neck pain.  He reported that his 
low back pain radiated in to his right leg posteriorly in to the 
foot and was characterized as an ache with pins and needles and 
shooting pain in to the right leg.  He stated that his neck pain 
radiated in to his arms, right greater than left, and in to the 
hands.  He experienced pain "100% of the time."  He rated his 
current pain as 4/10 on a pain scale (with 10/10 being the worst 
pain).  He also reported that, on field exercises during active 
service in 2004, he injured his cervical and lumbar spine.  His 
MRI had shown a Grade I degenerative spondylolisthesis at L4-5 
associated with facet arthropathy.  He had a long-standing 
history of cervical degenerative disc disease associated with 
disc herniation at C4-5 and foraminal stenosis at C5-6.  He also 
had degenerative changes at C6-7 and C7-T1.  Physical examination 
showed mild to moderate myofascial pain posterolateral in the 
cervical spine and in the paralumbar musculature.  The diagnoses 
were spondylolisthesis Grade I at L4-5 with right lower limb 
radicular pain and multilevel degenerative disc disease of the 
cervical spine with intermittent upper limb neuropathic pain.  

VA x-rays of the Veteran's cervical spine in August 2009 showed 
degenerative changes from C5-T1 with joint space narrowing, 
chronic compression of C5-C7, and foramen narrowing bilaterally 
from C5-T1.  VA MRI scan of the Veteran's cervical spine in 
September 2009 showed cervical spondylosis, large central disc 
herniation C4-5 impinging upon and compressing the central spinal 
cord with myelomalacia/cord edema, mild central spinal stenosis 
C5-6 with moderate right and mild left foraminal impingement, 
severe bilateral foraminal impingement C7-T1, and moderate left 
foraminal impingement C6-7.

On private outpatient treatment in November 2009, the Veteran 
complained of neck pain with upper extremity paresthesias and low 
back pain.  The Veteran reported that he had injured his back in 
2004 while on an Army training exercise when another soldier fell 
on him.  He described his neck pain as a stabbing sensation which 
radiated in to the arms bilaterally, right greater than left, and 
fluctuated.  He also described experiencing some low back pain 
which radiated into his legs bilaterally.  His neck pain was 
worse than his low back pain.  Physical examination showed 
tenderness to palpation in the back, pain elicited with forward 
flexion, and slight positive straight leg raising at 90 degrees.  
An MRI scan of the cervical spine showed significant cervical 
spondylosis with a herniated nucleus pulposus (HNP) at C4-5 and 
diffused degenerative changes at C5-6.  The assessment was C4-5 
and C5-6 cervical spondylosis with myelopathy.  An anterior 
cervical discectomy fusion (ACDF) was recommended.

The Board observes that the Veteran has reported consistently to 
his in-service and post-service treating physicians that he 
injured his back and neck during an Army training exercise 
conducted in February 2004 while he was on ACDUTRA.  The 
Veteran's reported in-service medical history is supported by a 
March 2004 line of duty investigation report in which the Army 
concluded that he had injured his back during this training 
exercise in February 2004.  The Veteran also testified credibly 
before the undersigned Veterans Law Judge in August 2010 
concerning the circumstances of his in-service back and neck 
injuries.  The medical evidence demonstrates that the Veteran has 
been treated for back and neck injuries since his initial 
injuries occurred in February 2004.  The Board also observes that 
a Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(holding that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation).  The competent medical evidence suggests that the 
Veteran has experienced low back and neck symptoms continuously 
since his original in-service injuries on an Army training 
exercise during a period of ACDUTRA in February 2004.  Given the 
Veteran's credible hearing testimony, and after reviewing the 
competent medical evidence of record, the Board finds that 
service connection for a low back disability and for a neck 
disability is warranted.

Dismissal of Right Inguinal Hernia Claim

As noted in the Introduction, the RO denied a claim of service 
connection for bilateral inguinal hernias in the currently 
appealed rating decision issued in August 2007.  In testimony at 
his August 2010 Travel Board hearing, the Veteran clarified that 
he was pursuing only a claim of service connection for a left 
inguinal hernia and not for a right inguinal hernia.  The Board 
notes that it may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The Board has 
found above that the Veteran testified credibly during his Travel 
Board hearing; thus, it appears that he withdrew a claim of 
service connection for a right inguinal hernia.    Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the Board 
does not have jurisdiction to review this claim and it is 
dismissed.


ORDER

Entitlement to service connection for a low back disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a neck disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a right inguinal hernia is 
dismissed.


REMAND

The Veteran also contends that he incurred a left inguinal hernia 
when he injured his neck and back during an Army training 
exercise while on ACDUTRA in February 2004.  He contends further 
that he was diagnosed as having hypertension during active 
service and continues to experience symptoms related to 
hypertension since service (elevated blood pressure).  

The competent medical evidence shows that the Veteran has 
reported a history of hypertension to several of his in-service 
and post-service treating physicians.  There also are references 
in the Veteran's medical records to hydrochlorothiazide (HCTZ), 
which the Veteran contends he was prescribed to treat his 
hypertension.  The Board notes that, on private outpatient 
treatment in November 2009, his blood pressure was 155/97.  

With respect to the left inguinal hernia, the Board notes that, 
after he complained of 3 weeks of left scrotal pain while on 
active service in August 2004, the Veteran was diagnosed as 
having a left inguinal hernia.  The Veteran also underwent left 
inguinal herniorrhaphy repair in August 2007 to treat his left 
inguinal hernia.  At the time of his surgery, the Veteran 
reported a history of a left inguinal hernia for the past several 
years which was painful and reduces.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given the 
foregoing, the Board finds that, on remand, the Veteran should be 
scheduled for VA examinations which address the contended causal 
relationships between a left inguinal hernia, hypertension, and 
active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for a left inguinal hernia and/or for 
hypertension since his service separation.  
Obtain all VA treatment records which have 
not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any response(s), to include a negative reply 
and any records obtained, should be included 
in the claims file and communicated to the 
Veteran.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the nature and etiology of his left inguinal 
hernia.  The claims file must be provided 
to the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that a left inguinal 
hernia, if diagnosed, is related to active 
service.  The examiner(s) is advised that the 
Veteran has testified credibly that he 
incurred a left inguinal hernia during an 
Army training exercise in February 2004.  A 
complete rationale must be provided for any 
opinion(s) expressed.

3.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his hypertension.  The claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that hypertension, if 
diagnosed, is related to active service.  A 
complete rationale must be provided for any 
opinion(s) expressed.

4.  Thereafter, readjudicate the Veteran's 
claims of service connection for a left 
inguinal hernia and for hypertension.  If the 
benefits sought on appeal remain denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


